DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 are examined in this office action of which claims 8-20 are new and claims 3-7 were amended in the preliminary amendment dated 6/10/20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for where the acid solution contains one or more of sulfuric acid, hydrochloric acid, and nitric acid, does not reasonably provide enablement for all possible acidic solutions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 The broadest reasonable interpretation of claim 1 encompasses all types of acid solutions. The specification discloses sufficient information for one of ordinary skill in the art to separate copper from nickel and cobalt using acid solutions that contain one or more types of sulfuric acid, hydrochloric acid, and nitric acid.  However, the specification does not provide direction on how to carry out the method using all types of acid solutions.  At the time of filing, the state of the art was such that using mineral acids such as sulfuric acid, hydrochloric acid, and nitric acid to leach metals from solids is known.  Thus, the disclosed examples using sulfuric acid, hydrochloric acid, and nitric acid does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims as experiments would need to be carried out with all other types of acidic solutions to determine which ones would work to carry out the separation of copper from nickel and cobalt. Claims 2-3, 5-9, 13, 15-16, and 18-19 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 1, 3-8, 11, 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for where a sulfide contains a copper sulfide as a main component and contains nickel metal and a cobalt metal, does not reasonably provide enablement for all sulfides containing copper, nickel, and cobalt.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
The broadest reasonable interpretation of claim 1 encompasses a sulfide that contains all potential types of elements and materials. The specification discloses sufficient information for one of ordinary skill in the art to separate copper from nickel and cobalt when the sulfide contains a copper sulfide and metal nickel and metal cobalt.  However, the specification does not provide direction on how to perform this separation when the sulfide contains other substances.  At the time of filing, the state of the art was such that acid leaching using mineral acids from sulfide ore is known.  Thus, the disclosed example where the sulfide contains a copper sulfide does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims. Claims 3-8, 11, 13-14, 16-17 and 19-20 are also rejected as they depend from claim 1 and do not solve the above issue.

Claims 5 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12-14 all recite the limitation “reducing scrap of a lithium ion battery”. Reducing in chemistry has a specific meaning which involves any chemical reaction where oxygen is removed, hydrogen is added, or in which an atom or group of atoms gains electrons. However, reducing also has a general meaning to make smaller or less in amount, degree, or size. Given these different meanings for “reducing” it is unclear if the alloy is obtained by three steps of heating, melting and a reduction reaction, or whether the heating and melting produces the alloy that thereby reduces the amount of scrap of the lithium ion cell, or some other meaning. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 10, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-097076A (as cited on IDS with provided English machine translation) of Tsuchiya.
As to claim 1, Tsuchiya discloses a method of recovering Ni, Cu and a noble metal from a noble metal-containing nickel-copper mat (Ni-Cu mat) in a copper smelting process (Tsuchiya, paragraph [0001]). Tsuchiya discloses where a metal sulfide mat containing a noble metal-containing nickel and copper sulfide as a main component (Tsuchiya, paragraph [0008]), and Tsuchiya discloses where iron and cobalt are also contained in the raw material (Tsuchiya, paragraph [0014]) where if there is a copper sulfide material, a material containing copper, nickel and cobalt must have been sulfurized to obtain a sulfide, meeting the claim limitations. Tsuchiya discloses where sulfuric acid in an amount of twice to three times the equivalent of nickel to air under atmospheric pressure is mixed with the metal sulfide mat (Tsuchiya, paragraph [0008]), meeting the claim limitation of bringing the sulfide containing copper, nickel, and cobalt into contact with an acid solution. Tsuchiya discloses where leaching is performed using an excessive amount of sulfuric acid, as described above, nickel and coexisting easily soluble components such as iron and cobalt are preferentially dissolved (Tsuchiya, paragraph [0012]) meeting the limitation of the leachate containing nickel and cobalt. Further, Tsuchiya discloses where the leaching residue is mainly composed of copper sulfide and elemental sulfur (Tsuchiya, paragraph [0014]), meeting the limitation of a solid containing copper.

As to claim 2, Tsuchiya discloses where a metal sulfide mat containing a noble metal-containing nickel and copper sulfide as a main component (Tsuchiya, paragraph [0008]) ]), and Tsuchiya discloses where iron and cobalt are also contained in the raw material (Tsuchiya, paragraph [0014]) where if there is a copper sulfide material, a material containing copper, nickel and cobalt must have been sulfurized to obtain a sulfide meeting the claim limitations.

As to claim 4, Tsuchiya discloses where sulfuric acid in an amount of twice to three times the equivalent of nickel to air under atmospheric pressure is mixed with the metal sulfide mat (Tsuchiya, paragraph [0008]) meeting the limitation where the acid solution is one of sulfuric acid, hydrochloric acid, and nitric acid.

As to claim 6, Tsuchiya disclose where the mat is a crushed powder having an average particle size of 18 microns (Tsuchiya, paragraph [0015]), meeting the limitation of where the sulfide has a powder form of having a particle diameter of 300 μm or less.

As to claim 7, Tsuchiya discloses where after neutralization of this leachate, impurities are separated by a known method to recover nickel (Tsuchiya, paragraph [0014]) where impurities in the leachate would read upon copper, meeting the claim limitation.


As to claim 10, Tsuchiya discloses where sulfuric acid in an amount of twice to three times the equivalent of nickel to air under atmospheric pressure is mixed with the metal sulfide mat (Tsuchiya, paragraph [0008]) meeting the limitation where the acid solution is one of sulfuric acid, hydrochloric acid, and nitric acid.

As to claim 15, Tsuchiya disclose where the mat is a crushed powder having an average particle size of 18 microns (Tsuchiya, paragraph [0015]), meeting the limitation of where the sulfide has a powder form of having a particle diameter of 300 μm or less.

As to claim 17, Tsuchiya disclose where the mat is a crushed powder having an average particle size of 18 microns (Tsuchiya, paragraph [0015]), meeting the limitation of where the sulfide has a powder form of having a particle diameter of 300 μm or less.

As to claim 18, Tsuchiya discloses where after neutralization of this leachate, impurities are separated by a known method to recover nickel (Tsuchiya, paragraph [0014]) where impurities in the leachate would read upon copper, meeting the claim limitation.

As to claim 20, Tsuchiya discloses where after neutralization of this leachate, impurities are separated by a known method to recover nickel (Tsuchiya, paragraph [0014]) where impurities in the leachate would read upon copper, meeting the claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-097076A (as cited on IDS with provided English machine translation) of Tsuchiya.

As to claim 3, Tsuchiya does not explicitly disclose where wherein when the sulfide is brought into contact with the acid solution, addition amounts of the sulfide and the acid solution are adjusted such that an oxidation-reduction potential of the obtained leachate is maintained at 150 mV or less where a silver/silver chloride electrode is a reference electrode.
Tsuchiya discloses where the leaching from the mat is performed in a range where the oxidation-reduction potential of the liquid is not more than +300 mV (based on an Ag-AgCl standard electrode) (Tsuchiya, paragraph [0008]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches this prevents Cu elution throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

	As to claim 9, Tsuchiya does not explicitly disclose where wherein when the sulfide is brought into contact with the acid solution, addition amounts of the sulfide and the acid solution are adjusted such that an oxidation-reduction potential of the obtained leachate is maintained at 150 mV or less where a silver/silver chloride electrode is a reference electrode.
Tsuchiya discloses where the leaching from the mat is performed in a range where the oxidation-reduction potential of the liquid is not more than +300 mV (based on an Ag-AgCl standard electrode) (Tsuchiya, paragraph [0008]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches this prevents Cu elution throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claim 11, Tsuchiya discloses where sulfuric acid in an amount of twice to three times the equivalent of nickel to air under atmospheric pressure is mixed with the metal sulfide mat (Tsuchiya, paragraph [0008]) meeting the limitation where the acid solution is one of sulfuric acid, hydrochloric acid, and nitric acid.

As to claim 16, Tsuchiya disclose where the mat is a crushed powder having an average particle size of 18 microns (Tsuchiya, paragraph [0015]), meeting the limitation of where the sulfide has a powder form of having a particle diameter of 300 μm or less.

As to claim 19, Tsuchiya discloses where after neutralization of this leachate, impurities are separated by a known method to recover nickel (Tsuchiya, paragraph [0014]) where impurities in the leachate would read upon copper, meeting the claim limitation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-097076A (as cited on IDS with provided English machine translation) of Tsuchiya in view of JP 2007-323868 A (as cited on IDS with provided English translation) of Nakano.
	

As to claim 8, Tsuchiya discloses where after neutralization of this leachate, impurities are separated by a known method to recover nickel (Tsuchiya, paragraph [0014]), meeting the limitation of removing copper remaining in the leachate. However, Tsuchiya does not explicitly disclose where the copper remaining in the leachate is removed by a sulfurizing treatment, an electrowinning treatment, and a neutralizing and precipitating treatment. 
Nakano relates to a method of recovering an electrode-constituting metal from a lithium battery capable of recovering a transition metal from the lithium battery with a high yield and high purity (Nakano, abstract). Nakano discloses after sulfurization, a step of mixing a transition metal and a stronger alkaline solution than the alkaline solution (for example, aqueous ammonia solution) used in an earlier alkali mixing step and the transition metal can be precipitated as a hydroxide (Nakano, pg. 9 of translation, lines 7-9). As copper is a transition metal and this process discloses precipitating out transition metal impurities, this process reads on the claim limitations.
As Nakano and Tsuchiya both relate to separating copper from nickel and cobalt it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of mixing a stronger alkaline solution as disclosed in Nakano to the method of separating copper from cobalt and nickel disclosed in Tsuchiya thereby precipitating the copper as a hydroxide (Nakano, pg. 9 of translation, lines 7-9) and more fully separating the copper from the cobalt and nickel solution. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 15-16, and 18-19 of copending Application No. 16/641669 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims and claims 1-3, 6-9, 15-16, and 18-19 of the ‘669 application are substantially identical except the ‘669 application recites bringing the alloy in contact with hydrochloric acid and sulfuric acid in coexistence of a sulfurization agent rather than an acidic solution as cited in the current application. As the instant claims recite that the acid solution can include sulfuric and hydrochloric acid, the instant claims would be obvious in view of the claims in the ‘669 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/648826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘826 application requires a material containing copper, nickel and cobalt and then bringing this in contact with sulfuric acid in the joint presence of a sulfurizing agent. While the instant claims do not include the statement of a joint presence of a sulfurizing agent, as there is sulfurization and a sulfide formed and as the active method steps are repeated, a person of ordinary skill would expect the same claimed process to result in the same effect. Claims 2-20 of the ‘826 patent application are substantially identical to the current claims and thus are also rejected.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/252354 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the '354 application requires a sulfide comprising copper, nickel and cobalt is pulverized to a predetermined size and the pulverized sulfide is subjected to a leaching treatment in an acid solution under a condition wherein a redox potential is less than 100 mV. Instant claim 1 discloses sulfurizing a material containing copper nickel, and cobalt to obtain a sulfide and claim 6 notes that the sulfide has a powder form, and claim 1 then requires bringing the sulfide into contact with an acid solution and claim 3 recites that the oxidation reduction potential is maintained at 150mV or less. As the claimed method steps exist in the claims, the claims would be obvious to one of ordinary skill in the art. Claims 2-20 of the '354 application are substantially identical to the current claims and are also rejected..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733